TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00472-CR


Sean Allen Harrison, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-06-300938, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
PER CURIAM
	Appellant's notice of appeal was filed with this Court on August 17, 2007.  The
reporter's record was filed on April 29, 2008, making appellant's brief due May 29, 2008.  In July,
after we sent notice that the brief was overdue, appellant's attorney requested and received a sixty-day extension of time, making the brief due July 28, 2008.  A supplemental reporter's record was
filed on July 15, and a supplemental clerk's record was filed on August 8.  On July 28, appellant's
new appellate counsel requested an extension of time, explaining that he was recently appointed
to this cause.  We granted that motion, cautioning that no further extensions would be granted and
giving counsel until September 26 to file the brief.  On September 29, counsel filed another motion
for extension of time.  On October 7, we granted that motion, ordering counsel to file the brief no
later than October 27.  To date, appellant's brief has not been filed.
	We therefore abate the cause and remand it to the trial court to hold a hearing in
accordance with rule 38.8 of the rules of appellate procedure.  Tex. R. App. P. 38.8(b)(2), (3).  The
trial court shall hold a hearing immediately to determine whether appellant still wishes to prosecute
his appeal, whether appellant is indigent, and whether counsel has abandoned the appeal.  See id. 
If appellant desires to appeal and is indigent, the trial court should make appropriate orders to ensure
that appellant is adequately represented on appeal.  See id.  Following the hearing, the trial court
should order the appropriate supplementary clerk's and reporter's records to be prepared and
forwarded to this Court.  See id.


Before Chief Justice Jones, Justices Puryear and Henson
Abated
Filed:   January 16, 2009
Do Not Publish